In an action, inter alia, for an accounting, the plaintiff appeals from an order of the Supreme Court, Nassau County (Christ, J.), dated June 21, 1989, which denied her motion for leave to serve an amended complaint.
Ordered that the order is affirmed, without costs or disbursements.
The plaintiff’s motion to amend her complaint in order to *369add a claim for punitive damages was supported only by conclusory allegations contained in an affidavit of her attorney. Under these circumstances, the motion was properly denied (see, Anos Diner v Pitios Gourmet, 100 AD2d 948, 949; Perricone v City of New York, 96 AD2d 531, 533, affd 62 NY2d 661). Mangano, P. J., Bracken, Rubin and Rosenblatt, JJ., concur.